* Corpus Juris-Cyc References: Appeal and Error, 3CJ, section 457, p. 610, n. 9.
This is a motion to dismiss the appeal because the facts were agreed upon by counsel to be submitted to the court for decision. The agreement is in the following words:
"It is agreed between the undersigned counsel representing the parties in this cause that the following are the facts upon which the same is submitted for decision of this court."
The decree recites as follows:
"This day this cause coming on to be heard upon the original bill of complaint on file herein, the answer of the defendants thereto, the motion of the defendants to dissolve the injunction issued herein, the suggestion of the defendants of damages caused by the alleged unlawful issuance of said injunction, and the stipulation and agreement of counsel as to the facts herein, and the court having heard and considered the said cause, and being of the opinion that the complainant is entitled to the relief prayed for, it is ordered, adjudged and decreed that the motion of the defendants herein to dissolve the preliminary injunction heretofore issued herein be and the same is hereby overruled."
Agreement as to the facts in a case, and agreeing as to the judgment of the court, are entirely different things. It is permissible to agree upon the facts without agreeing as to the judgment that should be entered upon the facts. Section 8, Hemingway's 1927 Code, does not apply to agreements as to facts, but only applies as to agreements as to the judgment that should be entered in the case.
Counsel may agree as to the facts, without agreeing as to the judgment, and, if he thinks the judgment pronounced upon the facts is erroneous, may appeal to this court and have the question reviewed.
Overruled. *Page 390